Exhibit 10.1

AGCO/SPECCO INTELLECTUAL PROPERTY CROSS LICENSE AGREEMENT

by and among

CORTEVA, INC.,

AGCO LICENSORS,

AGCO LICENSEES,

DOWDUPONT INC.,

SPECCO LICENSORS

and

SPECCO LICENSEES

Dated as of June 1, 2019



--------------------------------------------------------------------------------

AGCO/SPECCO INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT

This AGCO/SPECCO INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT (this
“Agreement”), dated as of June 1, 2019 (the “Effective Date”), is entered into
by and among Corteva, Inc., a Delaware corporation (“AgCo”), the AgCo Licensors
and the AgCo Licensees, on the one hand, and DowDuPont Inc., a Delaware
corporation (“SpecCo”), the SpecCo Licensors and the SpecCo Licensees, on the
other hand (each of AgCo and SpecCo, a “Party” and together, the “Parties”).

WHEREAS, AgCo and SpecCo are parties to that certain Separation and Distribution
Agreement, dated April 1, 2019 (the “Separation Agreement”);

WHEREAS, as of and following the Effective Time (as defined in the Separation
Agreement), each Party and its Affiliates have rights to certain Patents,
Know-How, Copyrights and Software (each, as defined in the Separation
Agreement); and

WHEREAS, in connection with the Separation Agreement, the SpecCo Licensors wish
to grant to the AgCo Licensees, and the AgCo Licensors wish to grant to the
SpecCo Licensees, a license and other rights to certain of such Patents,
Know-How, Copyrights and Software, in each case as and to the extent set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1    General. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.1. Capitalized terms that are not
defined in this Agreement shall have the meanings set forth in the Separation
Agreement.

(1)    “Action” means any demand, action, claim, cause of action, suit,
countersuit, arbitration, inquiry, case, litigation, subpoena, proceeding or
investigation (whether civil, criminal or administrative) by or before any court
or grand jury, any Governmental Entity or any arbitration or mediation tribunal
or authority.

(2)    “AgCo Field” means the field of the Agriculture Business and natural
evolutions thereof.

(3)    “AgCo Licensed Copyrights” means any and all Copyrights to the extent
Controlled by AgCo or any of its Affiliates, and Used in the Specialty Products
Business, as of the Effective Date, including the Copyrights set forth on
Schedule B. Notwithstanding the foregoing, AgCo Licensed Copyrights expressly
exclude any and all (i) Know-How, (ii) IT Assets and (iii) Excluded IP.

 

2



--------------------------------------------------------------------------------

(4)    “AgCo Licensed Engineering Standards” means Engineering Standards
(including as set forth on Schedule E(i)), each, to the extent both (i) owned by
AgCo or any of its Affiliates, or with respect to which AgCo or any of its
Affiliates has the right to grant the license or other rights granted to SpecCo
hereunder without payment obligations to any Third Party, as of the Effective
Date and (ii) that is actually used by SpecCo or its Affiliates in the conduct
of the Specialty Products Business as of the Effective Date. Notwithstanding the
foregoing, the AgCo Licensed Engineering Standards shall expressly exclude
(i) Regulatory Data, (ii) Governmental Approvals, (iii) CRISPR Technology,
(iv) TMODS IP, (v) Trademarks, and (vi) the Intellectual Property set forth on
Schedule A.

(5)    “AgCo Licensed IP” means the AgCo Licensed Patents, AgCo Licensed
Know-How, and AgCo Licensed Copyrights.

(6)    “AgCo Licensed Know-How” means any and all Know-How to the extent
Controlled by AgCo or any of its Affiliates, and Used in the Specialty Products
Business, as of the Effective Date, including the Know-How set forth on Schedule
C. Notwithstanding the foregoing, AgCo Licensed Know-How expressly excludes any
and all (i) IT Assets and (ii) Excluded IP.

(7)    “AgCo Licensed Patents” means any and all (i) Patents set forth on
Schedule D to the extent Controlled by AgCo or any of its Affiliates as of the
Effective Date, (ii) Patents to the extent such Patents Cover any AgCo Licensed
Know-How and are Controlled by AgCo or any of its Affiliates following the
Effective Date and (iii) to the extent Controlled by AgCo or any of its
Affiliates as of or following the Effective Date, continuations, divisionals,
renewals, continuations-in-part, patents of addition, restorations, extensions,
supplementary protection certificates, reissues and re-examinations of, and all
other Patents that claim priority to, any Patents described in either of the
foregoing subsections (i) or (ii), and foreign equivalents thereof, in each case
to the extent the claims are supported by any Patents described in either of the
foregoing subsections (i) or (ii) (but in all cases expressly excluding any and
all Excluded IP).

(8)    “AgCo Licensed SHE Standards” means the DuPont Safety, Health, and
Environmental Standards (including as set forth on Schedule E(ii)), each, to the
extent both (i) owned by AgCo or any of its Affiliates, or with respect to which
AgCo or any of its Affiliates has the right to grant the license or other rights
granted to SpecCo hereunder without payment obligations to any Third Party, as
of the Effective Date and (ii) that is actually used by SpecCo or its Affiliates
in the conduct of the Specialty Products Business as of the Effective
Date.    Notwithstanding the foregoing, the AgCo Licensed SHE Standards shall
expressly exclude (i) Regulatory Data, (ii) Governmental Approvals, (iii) CRISPR
Technology, (iv) TMODS IP, (v) Trademarks, and (vi) the Intellectual Property
set forth on Schedule A.

(9)    “AgCo Licensed Standards” means the AgCo Licensed SHE Standards and the
AgCo Licensed Engineering Standards.

(10)    “AgCo Licensees” means (a) Pioneer Hi-Bred International, Inc., with
respect to the licenses granted hereunder by PM Taiwan, Inc., and (b) E.I. du
Pont de Nemours and Company, with respect to the licenses granted hereunder by
DuPont US Holding, LLC, DuPont Industrial Biosciences USA, LLC, Specialty
Products N&H, Inc., DuPont Electronics, Inc., DuPont Safety & Construction,
Inc., and DuPont Polymers, Inc.

 

3



--------------------------------------------------------------------------------

(11)    “AgCo Licensors” means Pioneer Hi-Bred International, Inc. and E.I. du
Pont de Nemours and Company.

(12)    “Authorized User” means a Party and its Affiliates, including, for
clarity, any Person that becomes an Affiliate of such Party after the Effective
Date (but, subject to Section 10.2, only for so long as such Person remains an
Affiliate of such Party) and its and their Personnel.

(13)    “Business Software” means with respect to a Licensor, all Software to
the extent Controlled by such Licensor or any of its Affiliates as of the
Effective Date, which Software is reasonably required as of the Effective Date
for the conduct of (i) the Agriculture Business if the Licensee is AgCo,
including as listed on section (i) of Schedule I, or (ii) the Specialty Products
Business if the Licensee is SpecCo, including as listed on section (ii) of
Schedule I, in each case (in respect of the foregoing (i) and (ii)), only if and
to the extent such Licensee and its Affiliates have not been granted a license
or other rights to use such Software under the Separation Agreement or any other
Ancillary Agreement. Notwithstanding the foregoing, Business Software expressly
excludes any and all Excluded IP.

(14)    “Confidential Information” shall have the meaning provided to it in the
Umbrella Secrecy Agreement.

(15)    “Contract” means any agreement, contract, subcontract, obligation, note,
indenture, instrument, option, lease, sublease, promise, arrangement, release,
warranty, license, sublicense, insurance policy, purchase order or legally
binding commitment or undertaking of any nature (whether written or oral and
whether express or implied).

(16)    “Controlled” means, with respect to any Patent, Know-How, Copyright or
Software, (a) such Intellectual Property is owned by the applicable Party or any
of its Affiliates and (b) such Party or any of its Affiliates has the ability to
grant a license or other rights in, to or under such Patent, Know-How, Copyright
or Software (respectively) on the terms and conditions set forth herein (other
than pursuant to a license or other rights granted pursuant to this Agreement)
without violating any Contract entered into as of or prior to the Effective Date
between such Party or any of its Affiliates, on the one hand, and any Third
Party, on the other hand.

(17)    “Cover” means, with respect to any Patent, in the absence of a license
granted under an unexpired claim that has not been adjudicated to be invalid or
unenforceable by a final, binding decision of a court or other Governmental
Entity of competent jurisdiction that is unappealable or unappealed within the
time permitted for appeal of such Patent (or if such Patent is a patent
application, a claim in such patent application if such patent application were
to issue as a patent), the practice of the applicable invention or technology,
or performance of the applicable process, would infringe such claim. For
clarity, and by way of example, an issued Patent Covers a product if, in the
absence of a license granted under such a claim of such Patent, making, using,
selling, offering for sale, importing or exporting such product infringes such
claim.

 

4



--------------------------------------------------------------------------------

(18)    “CRISPR Technology” means Intellectual Property, Confidential
Information and any other Information relating to CRISPRs (Clustered Regularly
Interspaced Short Palindromic Repeats) in a nucleic acid and CRISPR-associated
proteins (“Cas”) (including Cas9 and other RNA-guided nucleases and other
proteins associated with or having a function related to CRISPRs), and
applications involving the recognition or function of CRISPRs or Cas proteins.

(19)    “Engineering Models and Databases” means (a) physical property
databases, (b) empirical or mathematical dynamic or steady state models of
processes, equipment and/or reactions and databases containing data resulting
from such models, (c) computations of equipment or unit operation operating
conditions including predictive or operational behavior and (d) databases with
historical operational data.

(20)    “Engineering Standards” means standards, protocols, processes and
policies, including engineering guidelines, for designing, constructing,
maintaining and operating facilities.

(21)    “Excluded IP” means (i) DuPont Safety, Health and Environmental
Standards (including AgCo Licensed SHE Standards and SpecCo Licensed SHE
Standards), (ii) Engineering Standards (including the AgCo Licensed Engineering
Standards and SpecCo Licensed Engineering Standards), (iii) Regulatory Data,
(iv) Governmental Approvals, (v) CRISPR Technology, (vi) the TMODS Systems (as
that term is defined in the TMODS License Agreement) (including object code and
source code thereof), together with all process operator training simulator data
files which contain process and control information for simulating the operation
of plants, and all documentation therefor (“TMODS IP”), (vii) microbial
production strain microorganisms that are Covered by Patents, or incorporate or
are produced using Know-How, owned by a Party and its Affiliates,
(viii) Trademarks and (ix) the Intellectual Property set forth on Schedule A.

(22)    “Governmental Approvals” means the consents, registrations, approvals,
licenses, permits, notifications or authorizations obtained or to be obtained
from, any Governmental Entity.

(23)    “Governmental Entity” means any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission, department, board, bureau or court, whether domestic,
foreign, multinational or supranational exercising executive, legislative,
judicial, regulatory, self-regulatory or administrative functions of or
pertaining to government and any executive official thereof.

(24)    “Holding Party” has the meaning set forth in Section 2.10(a).

(25)    “Indemnifying Party” has the meaning set forth in Section 6.1(a).

(26)    “Indemnitees” has the meaning set forth in Section 6.1(a).

(27)    “Intellectual Property” means all intellectual property and industrial
property rights of any kind or nature, including all U.S. and foreign
(i) patents, patent applications, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
priority rights and extensions thereof (collectively “Patents”), (ii)
trademarks, service marks,

 

5



--------------------------------------------------------------------------------

corporate names, trade names, Internet domain names, social media accounts or
handles, logos, slogans, trade dress and other similar designations of source or
origin, together with the goodwill symbolized by any of the foregoing
(collectively, “Trademarks”), (iii) copyrights and copyrightable subject matter
(collectively, “Copyrights”), (iv) rights of privacy and publicity, (v) moral
rights and rights of attribution and integrity, (vi) trade secrets and rights in
all other confidential and proprietary information, including know-how,
inventions (including, for the avoidance of doubt, notices of invention and
invention disclosures for which a Patent has not been filed as of the Effective
Date (e.g., NOIs and ICDs, as such terms are understood and used by the Parties
as of the Effective Date)), algorithms, logic, standard operating conditions and
procedures, proprietary processes, formulae, data, databases and other
compilations of data, drawings, models and methodologies, including confidential
information set forth in laboratory notebooks, laboratory reports, Plant
Operating Documents, and Engineering Models and Databases (except to the extent
such information is Covered by any Patents), in each case of the foregoing, to
the extent confidential and proprietary (collectively “Know-How”), (vii) all
applications and registrations for the foregoing and (viii) all rights and
remedies against past, present, and future infringement, misappropriation, or
other violation of the foregoing, in each case (with respect to the foregoing
clauses (i) through (viii)), excluding all IT Assets (except Software).

(28)    “Know-How Materials” means those written, electronic, computerized,
digital or other similar tangible or intangible media to the extent containing
or embodying any SpecCo Licensed Know-How, AgCo Licensed Know-How, SpecCo
Licensed Copyrights, AgCo Licensed Copyrights, Licensed Standards or Business
Software.

(29)    “Licensed Copyrights” means (i) with respect to the licenses granted to
SpecCo hereunder, the AgCo Licensed Copyrights and the Copyrights licensed under
Section 2.3(a) hereof, and (ii) with respect to the licenses granted to AgCo
hereunder, the SpecCo Licensed Copyrights and the Copyrights licensed under
Section 2.3(b) hereof.

(30)    “Licensed Facility” means any facility owned by or operated on behalf of
an Authorized User.

(31)    “Licensed IP” means (i) with respect to the licenses granted to SpecCo
or the SpecCo Licensees, as applicable, hereunder, the AgCo Licensed IP, the
AgCo Licensed Standards, and the Business Software Controlled by AgCo or any of
its Affiliates, and (ii) with respect to the licenses granted to AgCo or the
AgCo Licensees, as applicable, hereunder, the SpecCo Licensed IP, the SpecCo
Licensed Standards, and the Business Software Controlled by SpecCo or any of its
Affiliates.

(32)    “Licensed Know-How” means (i) with respect to the licenses granted to
SpecCo or the SpecCo Licensees, as applicable, hereunder, the AgCo Licensed
Know-How and the Know-How licensed under Section 2.3(a) hereof, and (ii) with
respect to the licenses granted to AgCo or the AgCo Licensees, as applicable,
hereunder, the SpecCo Licensed Know-How and the Know-How licensed under
Section 2.3(b) hereof.

(33)    “Licensed Patents” means (i) with respect to the licenses granted to
SpecCo or the SpecCo Licensees, as applicable, hereunder, the AgCo Licensed
Patents, and (ii) with respect to the licenses granted to AgCo or the AgCo
Licensees, as applicable hereunder, the SpecCo Licensed Patents.

 

6



--------------------------------------------------------------------------------

(34)    “Licensed Standards” means (i) with respect to the licenses granted to
SpecCo or the SpecCo Licensees, as applicable, hereunder, the AgCo Licensed
Standards and (ii) with respect to the licenses granted to AgCo or the AgCo
Licensees, as applicable hereunder, the SpecCo Licensed Standards.

(35)    “Licensee” means (i) the relevant AgCo Licensee with respect to the
SpecCo Licensed IP and the SpecCo Licensed Standards, and AgCo and its
applicable Affiliates with respect to the Business Software Controlled by SpecCo
or any of its Affiliates hereunder, and (ii) the relevant SpecCo Licensees with
respect to the AgCo Licensed IP and the AgCo Licensed Standards, and SpecCo and
its applicable Affiliates with respect to the Business Software Controlled by
AgCo or any of its Affiliates hereunder.

(36)    “Licensor” means (i) the AgCo Licensors with respect to the AgCo
Licensed IP and the AgCo Licensed Standards, and AgCo with respect to the
Business Software Controlled by AgCo or any of its Affiliates, and (ii) the
SpecCo Licensors with respect to the SpecCo Licensed IP and the SpecCo Licensed
Standards, and SpecCo with respect to the Business Software Controlled by SpecCo
or any of its Affiliates.

(37)    “Merger Time” means the effective time of the mergers of E. I. du Pont
de Nemours and Company and the Dow Chemical Company with wholly owned
subsidiaries of DowDuPont, Inc.

(38)    “Notifying Party” has the meaning set forth in Section 2.5(a).

(39)    “Personnel” means, with respect to a Party or its Affiliates, such
Party’s or Affiliate’s employees, officers, agents, consultants, and
contractors, and any other Person over whom such Party or Affiliate exercises
control.

(40)    “Receiving Party” has the meaning set forth in Section 2.5(a).

(41)    “Regulatory Data” means any and all regulatory data (including studies,
data, raw data, efficacy data, reports, physical samples, reviews (including
business risk reviews), opinions, self-GRAS determinations, information or other
compliance requirements, including safety, risk and exposure assessments and
modeling for product contamination or impurity issues), in written, electronic,
computerized, digital, or other tangible or intangible media, actually submitted
to, or maintained to support a submission to (whether submitted or not), a
Governmental Entity or a Third Party to seek, obtain or maintain a Governmental
Approval or demonstrate regulatory compliance.

(42)    “Requesting Party” has the meaning set forth in Section 2.10(a).

(43)    “Seeds and Beads IP” means all Intellectual Property expressly
identified on Schedules C and D as relating to “seeds and beads”.

 

7



--------------------------------------------------------------------------------

(44)    “Software” means all computer programs (whether in source code, object
code, or other form), software implementations of algorithms, and related
documentation, including flowcharts and other logic and design diagrams,
technical, functional and other specifications, and user and training materials
related to any of the foregoing.

(45)    “SpecCo Field” means the field of the Specialty Products Business and
natural evolutions thereof.

(46)    “SpecCo Licensed Copyrights” means any and all Copyrights to the extent
Controlled by SpecCo or any of its Affiliates, and Used in the Agriculture
Business, as of the Effective Date, including the Copyrights set forth on
Schedule F. Notwithstanding the foregoing, SpecCo Licensed Copyrights expressly
exclude any and all (i) Know-How, (ii) IT Assets and (iii) Excluded IP.

(47)    “SpecCo Licensed Engineering Standards” means Engineering Standards
(including as set forth on Schedule E(iii)), each, to the extent both (i) owned
by SpecCo or any of its Affiliates, or with respect to which SpecCo or any of
its Affiliates has the right to grant the license or other rights granted to
AgCo hereunder without payment obligations to any Third Party, as of the
Effective Date and (ii) that is actually used by AgCo or its Affiliates in the
conduct of the Agriculture Business as of the Effective Date. Notwithstanding
the foregoing, the SpecCo Licensed Engineering Standards shall expressly exclude
(i) Regulatory Data, (ii) Governmental Approvals, (iii) CRISPR Technology,
(iv) TMODS IP, (v) Trademarks, and (vi) the Intellectual Property set forth on
Schedule A.

(48)    “SpecCo Licensed IP” means the SpecCo Licensed Patents, SpecCo Licensed
Know-How and SpecCo Licensed Copyrights.

(49)    “SpecCo Licensed Know-How” means any and all Know-How to the extent
Controlled by SpecCo or any of its Affiliates, and Used in the Agriculture
Business, as of the Effective Date, including the Know-How set forth on Schedule
G. Notwithstanding the foregoing, SpecCo Licensed Know-How expressly excludes
any and all (i) IT Assets and (ii) Excluded IP.

(50)    “SpecCo Licensed Patents” means any and all (i) Patents set forth on
Schedule H to the extent Controlled by SpecCo or any of its Affiliates as of the
Effective Date, (ii) Patents to the extent such Patents Cover any SpecCo
Licensed Know-How and are Controlled by SpecCo or any of its Affiliates
following the Effective Date and (iii) to the extent Controlled by SpecCo or any
of its Affiliates as of or following the Effective Date, continuations,
divisionals, renewals, continuations-in-part, patents of addition, restorations,
extensions, supplementary protection certificates, reissues and re-examinations
of, and all other Patents that claim priority to, any Patents described in
either of the foregoing subsections (i) or (ii), and foreign equivalents
thereof, in each case to the extent the claims are supported by any Patents
described in either of the foregoing subsections (i) or (ii) (but in all cases
expressly excluding any and all Excluded IP).

 

8



--------------------------------------------------------------------------------

(51)    “SpecCo Licensed SHE Standards” means the DuPont Safety, Health, and
Environmental Standards (including as set forth on Schedule E(iv)), each, to the
extent both (i) owned by SpecCo or any of its Affiliates, or with respect to
which SpecCo or any of its Affiliates has the right to grant the license or
other rights granted to AgCo hereunder without payment obligations to any Third
Party, as of the Effective Date and (ii) that is actually used by AgCo or its
Affiliates in the conduct of the Agriculture Business as of the Effective
Date.    Notwithstanding the foregoing, the SpecCo Licensed SHE Standards shall
expressly exclude (i) Regulatory Data, (ii) Governmental Approvals, (iii) CRISPR
Technology, (iv) TMODS IP, (v) Trademarks, and (vi) the Intellectual Property
set forth on Schedule A.

(52)    “SpecCo Licensed Standards” means the SpecCo Licensed SHE Standards and
the SpecCo Licensed Engineering Standards.

(53)    “SpecCo Licensees” means (a) PM Taiwan, Inc., with respect to the
licenses granted hereunder by Pioneer Hi-Bred International, Inc., and
(b) DuPont US Holding, LLC, DuPont Industrial Biosciences USA, LLC, Specialty
Products N&H, Inc., DuPont Electronics, Inc., DuPont Safety & Construction,
Inc., and DuPont Polymers, Inc., with respect to licenses granted hereunder by
E.I. du Pont de Nemours and Company.

(54)    “SpecCo Licensors” means PM Taiwan, Inc., DuPont US Holding, LLC, DuPont
Industrial Biosciences USA, LLC, Specialty Products N&H, Inc., DuPont
Electronics, Inc., DuPont Safety & Construction, Inc., and DuPont Polymers, Inc.

(55)    “Sublicensee” has the meaning set forth in Section 2.6(a).

(56)    “Term” has the meaning set forth in Section 8.1.

(57)    “Third Party” means any Person other than AgCo, SpecCo, and their
respective Affiliates.

(58)    “Third Party Infringement” means (a) any Third Party activities that
constitute, or would reasonably be expected to constitute, an infringement,
misappropriation or other violation within the field for which Licensee has been
granted a license hereunder of any Licensed IP or (b) any Third Party
allegations of invalidity or unenforceability of any Licensed IP.

(59)    “Third Party Payments” means any and all obligations on the part of
Licensor or its Affiliates to pay royalties, sublicense fees, milestones or
other amounts to Third Parties pursuant to Contracts existing as of the
Effective Date (or, in the case of Wrong Pockets Patents, Contracts existing as
of the date of the Wrong Pockets Notice) to which Licensor or any of its
Affiliates is a party or is otherwise bound, in each case to the extent that
such obligation to pay arises from, or is a result of the grant to or exercise
by Licensee or any Sublicensees of, any license, sublicense or other right to
practice granted hereunder.

(60)    “TMODS License Agreement” means that certain DuPont TMODS Dynamic
Process Simulation Software Agreement entered into by and between AgCo and
SpecCo, dated as of the Effective Date.

(61)    “Umbrella Secrecy Agreement” means the Umbrella Secrecy Agreement, dated
as of the Effective Date, between SpecCo, AgCo and the other signatories
thereto.

 

9



--------------------------------------------------------------------------------

(62)    “Used” means, with respect to the applicable Patent, Copyright or
Know-How, that, as of the Effective Date, (i) such Intellectual Property is
actually used, or (ii) (1) there is a bona fide plan and intention to use such
Intellectual Property with a product that is expected to be commercially
launched within eight and one half (8.5) years of the Effective Date or that is
set forth on Schedule J, and (2) senior management has agreed to or approved, in
writing, a capital investment or commitment to allocate resources or man-hours
to implement such plan and intention, in each case in respect of the foregoing
subsections (i) and (ii), as established by contemporaneous written records
created in the ordinary course of business (which records shall be in a form
consistent with the form that actual use, or similar plans and approvals, as
applicable, were documented by the applicable Party (or its predecessors in
interest) prior to the Merger Time).

(63)    “Wrong Pockets Notice” shall have the meaning set forth in
Section 2.5(a).

(64)    “Wrong Pockets Patent” shall have the meaning set forth in
Section 2.5(c).

Section 1.2    References; Interpretation. For the purposes of this Agreement,
(a) words in the singular shall be held to include the plural and vice versa,
and words of one gender shall be held to include the other gender as the context
requires; (b) references to the terms Article, Section, paragraph, clause,
Exhibit and Schedule are references to the Articles, Sections, paragraphs,
clauses, Exhibits and Schedules to this Agreement unless otherwise specified;
(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement, including the Schedules and Exhibits
hereto; (d) references to “$” shall mean U.S. dollars; (e) the word “including”
and words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) references to “written” or “in writing” include in electronic
form; (h) the headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement; (i) the Parties have each participated in the negotiation and
drafting of this Agreement and, except as otherwise stated herein, if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or burdening any Party by virtue of the authorship of
any of the provisions in this Agreement; (j) a reference to any Person includes
such Person’s successors and permitted assigns; (k) any reference to “days”
means calendar days unless Business Days are expressly specified; (l) when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded and if the last day
of such period is not a Business Day, the period shall end on the next
succeeding Business Day; (m) any statute defined or referred to herein means
such statute as from time to time amended, modified or supplemented, unless
otherwise specifically indicated; (n) the use of the phrases “the date of this
Agreement”, “the date hereof”, “of even date herewith” and terms of similar
import shall be deemed to refer to the date set forth in the preamble to this
Agreement; (o) the phrase “ordinary course of business” shall be deemed to be
followed by the words “consistent with past practice” whether or not such words
actually follow such phrase; (p) where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning; and (q) any
consent given by any Party pursuant to this Agreement shall be valid only if
contained in a written instrument signed by such Party. Unless the context
requires otherwise, references in this Agreement to “SpecCo” shall also be

 

10



--------------------------------------------------------------------------------

deemed to refer to the applicable member of the SpecCo Group, references to
“AgCo” shall also be deemed to refer to the applicable member of the AgCo Group
and, in connection therewith, any references to actions or omissions to be
taken, or refrained from being taken, as the case may be, by SpecCo or AgCo
shall be deemed to require SpecCo or AgCo, as the case may be, to cause the
applicable members of the SpecCo Group or the AgCo Group, respectively, to take,
or refrain from taking, any such action.

ARTICLE II

GRANTS OF RIGHTS

Section 2.1    Licenses to SpecCo of AgCo Licensed IP.

(a)    Non-Exclusive License to Know-How and Copyrights. Subject to the terms
and conditions of this Agreement, the AgCo Licensors hereby grant, and AgCo
shall cause its Affiliates to grant, to the relevant SpecCo Licensees an
irrevocable, royalty-free, fully paid-up, sublicensable (to the extent permitted
in Section 2.6), transferable (subject to Section 10.2), worldwide,
non-exclusive license in, to and under the AgCo Licensed Know-How and the AgCo
Licensed Copyrights for any and all uses in the SpecCo Field. For clarity,
subject to the terms and conditions of this Agreement, the license in, to and
under the applicable AgCo Licensed IP set forth in this Section 2.1(a) shall
include the right to practice the same to make (including have made), use, sell,
offer for sale, import, and export any and all products within the SpecCo Field,
and use, practice, copy, perform, render, develop, improve, display,
redistribute, modify, and make derivative works of such AgCo Licensed IP, within
the SpecCo Field.

(b)    Non-Exclusive License to Patents. Subject to the terms and conditions of
this Agreement, the AgCo Licensors hereby grant to the relevant SpecCo
Licensees, an irrevocable, royalty-free, fully paid-up, sublicensable (to the
extent permitted in Section 2.6), transferable (subject to Section 10.2),
worldwide, non-exclusive license in, to and under the AgCo Licensed Patents for
any and all uses in the SpecCo Field. For clarity, subject to the terms and
conditions of this Agreement, the license in, to and under the AgCo Licensed
Patents set forth in this Section 2.1(b) shall include the right to practice the
same to make (including have made), use, sell, offer for sale, import, and
export any and all products within the SpecCo Field.

Section 2.2    Licenses to AgCo of SpecCo Licensed IP.

(a)    Non-Exclusive License to Know-How and Copyrights. Subject to the terms
and conditions of this Agreement, the SpecCo Licensors hereby grant, and SpecCo
shall cause its Affiliates to grant, to the relevant AgCo Licensees an
irrevocable, royalty-free, fully paid-up, sublicensable (to the extent permitted
in Section 2.6), transferable (subject to Section 10.2), worldwide,
non-exclusive license in, to and under the SpecCo Licensed Know-How and SpecCo
Licensed Copyrights for any and all uses in the AgCo Field. For clarity, subject
to the terms and conditions of this Agreement, the license in, to and under the
applicable SpecCo Licensed IP set forth in this Section 2.2(a) shall include the
right to practice the same to make (including have made), use, sell, offer for
sale, import, and export any and all products within the AgCo Field, and use,
practice, copy, perform, render, develop, improve, display, redistribute,
modify, and make derivative works of such SpecCo Licensed IP, within the AgCo
Field.

 

11



--------------------------------------------------------------------------------

(b)    Non-Exclusive License to Patents. Subject to the terms and conditions of
this Agreement, the SpecCo Licensors hereby grant to the relevant AgCo
Licensees, an irrevocable, royalty-free, fully paid-up, sublicensable (to the
extent permitted in Section 2.6), transferable (subject to Section 10.2),
worldwide, non-exclusive license in, to and under the SpecCo Licensed Patents
for any and all uses in the AgCo Field. For clarity, subject to the terms and
conditions of this Agreement, the license in, to and under the SpecCo Licensed
Patents set forth in this Section 2.2(b) shall include the right to practice the
same to make (including have made), use, sell, offer for sale, import, and
export any and all products within the AgCo Field.

Section 2.3    Licenses to Standards.

(a)    Subject to the terms and conditions of this Agreement, the applicable
AgCo Licensors hereby grant, and AgCo shall cause its Affiliates to grant, to
the relevant SpecCo Licensees, an irrevocable, royalty-free, fully paid-up,
sublicensable (to the extent permitted in Section 2.6), transferable (subject to
Section 10.2), non-exclusive license to use the AgCo Licensed Standards at the
SpecCo Licensed Facilities solely in connection with the conduct of the
Specialty Products Business by SpecCo or any of its Affiliates. Without limiting
the foregoing, the grant in this Section 2.3 includes a right and license to
use, reproduce, distribute, display, perform, adapt, modify and create
derivative works of the AgCo Licensed Standards by and among the Authorized
Users only for the licensed uses set forth in this Section 2.3.

(b)    Subject to the terms and conditions of this Agreement, the applicable
SpecCo Licensors hereby grant, and SpecCo shall cause its Affiliates to grant,
to the relevant AgCo Licensees, an irrevocable, royalty-free, fully paid-up,
sublicensable (to the extent permitted in Section 2.6), transferable (subject to
Section 10.2), non-exclusive license to use the SpecCo Licensed Standards at the
AgCo Licensed Facilities solely in connection with the conduct of the
Agriculture Business by AgCo or any of its Affiliates. Without limiting the
foregoing, the grant in this Section 2.3 includes a right and license to use,
reproduce, distribute, display, perform, adapt, modify and create derivative
works of the SpecCo Licensed Standards by and among the Authorized Users only
for the licensed uses set forth in this Section 2.3.

(c)    Notwithstanding anything to the contrary herein, neither Licensor nor any
of its Affiliates shall have any obligation with respect to training Licensee or
any of its Affiliates to implement or use the Licensed Standards. For clarity,
the Licensed Standards shall not be subject to any updates by Licensor or its
Affiliates (even if Licensor or its Affiliates update the same for their own
use). The Parties acknowledge that from time to time applicable Law may conflict
with and supersede aspects of Licensed Standards and Licensor shall have no
obligation to Licensee with respect thereto in such event. For clarity, as
between the Parties, SpecCo shall own all Intellectual Property (including, for
clarity, Copyrights) in any DuPont Safety, Health and Environmental Standards or
Engineering Standards that constitute Intellectual Property included in the
Specialty Products Assets, and AgCo shall own all Intellectual Property
(including, for clarity, Copyrights) in any DuPont Safety, Health and
Environmental Standards or Engineering Standards that constitute Intellectual
Property included in the Agriculture Assets.

 

12



--------------------------------------------------------------------------------

Section 2.4    Business Software License. Subject to the terms and conditions of
this Agreement, Licensor (or its Affiliate, as applicable) hereby grants, and
shall cause its Affiliates to grant, to Licensee (or its Affiliate, as
applicable) an irrevocable, royalty-free, fully paid-up, sublicensable (to the
extent permitted in Section 2.6), transferable (subject to Section 10.2),
worldwide, non-exclusive license to its Business Software for use solely in
connection with, if such Licensee is AgCo, the Agriculture Business or, if such
Licensee is SpecCo, the Specialty Products Business, including in each case, for
clarity, natural evolutions of such Business.

Section 2.5    Wrong Pockets.

(a)    A Party (a “Notifying Party”) shall have the right to provide prompt
written notice (a “Wrong Pockets Notice”) to the other Party (a “Receiving
Party”), including in response to an inquiry from the Receiving Party, if,
following the Effective Date:

(i)    a Notifying Party identifies a Patent Controlled by the other Party as of
the Effective Date that is not included in the Licensed Patents licensed to such
Notifying Party, and such Notifying Party reasonably believes that such Patent
was Used in the Agriculture Business or the Specialty Products Business, as
applicable, as of the Effective Date; or

(ii)    a Notifying Party identifies a Use by such Notifying Party of a Licensed
Patent (including, for clarity, any Wrong Pockets Patent) that is not within
such Notifying Party’s licensed field of use hereunder for such Licensed Patent,
and such Notifying Party reasonably believes that the Use of such Licensed
Patent as of the Effective Date was within the Agriculture Business (if AgCo is
the Notifying Party) or the Specialty Products Business (if SpecCo is the
Notifying Party).

(b)    Each Wrong Pockets Notice shall both identify the applicable Patent and
describe the Use thereof in the Agriculture Business (if the Notifying Party is
AgCo), or the Specialty Products Business (if the Notifying Party is SpecCo), as
of the Effective Date.

(c)    Unless otherwise agreed in writing by the Parties, if a Notifying Party
provides a Wrong Pockets Notice in accordance with Section 2.5(a), the Notifying
Party shall, within sixty (60) days of providing the Wrong Pockets Notice,
demonstrate to the Receiving Party by clear and convincing evidence (the
“Evidentiary Requirement”) that the identified Patent was Used in the manner
identified in the Wrong Pockets Notice within the Agriculture Business (if the
Notifying Party is AgCo) or the Specialty Products Business (if the Notifying
Party is SpecCo) as of the Effective Date (such evidence, the “Demonstration of
Use”). The Receiving Party shall notify the Notifying Party in writing within
thirty (30) days of receipt of the Demonstration of Use whether it reasonably
believes in good faith that the Demonstration of Use satisfies the Evidentiary
Requirement. Solely to the extent (with respect to the Patent and Use identified
in the applicable Wrong Pockets Notice) that the Demonstration of Use satisfies
the Evidentiary Requirements (whether determined by the Receiving Party in

 

13



--------------------------------------------------------------------------------

accordance with the foregoing, or in accordance with Section 9.1), or if the
Receiving Party fails to provide the Notifying Party with a response regarding
whether the Demonstration of Use satisfies the Evidentiary Requirements within
the applicable thirty (30) day period in accordance with the foregoing, such
Patent shall be licensed to the Notifying Party for such Use (in the case of a
Wrong Pockets Notice described in Section 2.5(a)(i)) (each such Patent, a “Wrong
Pockets Patent”), or such Use shall be included in the Notifying Party’s field
of use for such Patent (in the case of a Wrong Pockets Notice described in
Section 2.5(a)(ii)), as applicable, in each case, as further described in the
following subsections (i) and (ii).

(i)    Subject to the foregoing in this Section 2.5(c), unless otherwise agreed
in writing by the Parties, with respect to a Wrong Pockets Notice described in
Section 2.5(a)(i), each Patent identified in such notice (if the Demonstration
of Use therefor satisfies the Evidentiary Requirement or the Receiving Party
fails to provide the Notifying Party with a response in accordance with this
Section 2.5(c)) shall be a SpecCo Licensed Patent if AgCo is the Notifying Party
or an AgCo Licensed Patent if SpecCo is the Notifying Party, and for clarity,
the license to the Notifying Party therefor shall be non-exclusive and the field
for which it is licensed pursuant to this Agreement (which, notwithstanding
anything to the contrary herein, shall be deemed to be the AgCo Field for such
Patent if AgCo is the Notifying Party and the SpecCo Field for such Patent if
SpecCo is the Notifying Party) shall be limited solely to the Use made by such
Notifying Party and its Affiliates as of the Effective Date (to the extent that
the Demonstration of Use therefor satisfies the Evidentiary Requirement) and
natural evolutions thereof, subject to the terms and conditions of any licenses
and other rights granted by or on behalf of Licensor or any of its Affiliates to
any Third Parties with respect to such Patent prior to the date of the Wrong
Pockets Notice.

(ii)    Subject to the foregoing in this Section 2.5(c), unless otherwise agreed
in writing by the Parties, with respect to a Wrong Pockets Notice described in
Section 2.5(a)(ii), each Use for a Licensed Patent identified in the Wrong
Pockets Notice (to the extent that Demonstration of Use therefor satisfies the
Evidentiary Requirement or the Receiving Party fails to provide the Notifying
Party with a response in accordance with this Section 2.5(c)) and natural
evolutions thereof shall be deemed to be in the AgCo Field for such Licensed
Patent if AgCo is the Notifying Party and in the SpecCo Field for such Licensed
Patent if SpecCo is the Notifying Party and the license granted to such field
shall be nonexclusive; provided that the rights with respect to such Use
retained by the Notifying Party shall be subject to the terms and conditions of
any licenses and other rights granted by or on behalf of the Receiving Party or
any of its Affiliates to any Third Parties with respect to such Patent prior to
the date of the Wrong Pockets Notice.

(d)    Notwithstanding anything to the contrary herein, unless otherwise agreed
upon by the Parties, each Party shall only have two (2) years after the
Effective Date to provide a Wrong Pockets Notice pursuant to Section 2.5(a) to
the other Party; provided that, in the case of Section 2.5(a)(i), with respect
to Patent applications filed prior to the Effective Date,

 

14



--------------------------------------------------------------------------------

such period shall extend until the date that is six (6) months after the
publication of such Patent application if the expiration of such six (6) month
period occurs after such two (2) year period expires.

(e)    Notwithstanding the foregoing Sections 2.5(a) through (d), unless and
only to the extent that the Receiving Party provides its prior written consent
(which the Receiving Party may withhold in its sole discretion), in the event
that the Parties expressly discussed prior to the Effective Date that:

(i)    any Patent would not be included in the Notifying Party’s Licensed
Patents in the case of a Wrong Pockets Notice described in Section 2.5(a)(i),
such Patent shall not be included in the Notifying Party’s Licensed Patents
(provided that, in determining that such Patent would not be a Licensed Patent
hereunder, the Parties discussed prior to the Effective Date the Use identified
in the Wrong Pockets Notice for such Patent); or

(ii)    any Use would not be included in the Notifying Party’s field of use for
a specific Licensed Patent in the case of a Wrong Pockets Notice described in
Section 2.5(a)(ii) (as applicable), such Use shall not be included in the
Notifying Party’s licensed field of use for such Patent.

(f)    Notwithstanding the foregoing Sections 2.5(a) through 2.5(e), those
patents set forth on Schedule K are specifically excluded from and are not
subject to a Wrong Pockets Notice.

Section 2.6    Sublicenses.

(a)    Licensee may sublicense the license and rights granted to Licensee under
Sections 2.1 through 2.4 (as applicable) to (i) its Affiliates, (ii) in the case
of all Licensed IP other than the Seeds and Beads IP, Third Parties in
connection with the operation of the business of Licensee or its Affiliates, but
not for the independent use of any such Third Party, including distributors that
need to practice the applicable Intellectual Property to provide ordinary course
distribution services to Licensee and its Affiliates; provided that, with
respect to the Licensed Standards, sublicensing to such Third Parties shall be
solely for such Third Parties to provide services to the Specialty Products
Business or Agriculture Business (as applicable) in the ordinary course at any
or all Licensed Facilities (but not for the independent use of such Third
Party), (iii) in the case of the Seeds and Beads IP, to Third Parties (1) who
are bona fide collaborators or partners of Licensee or any of its Affiliates, or
(2) in connection with which sublicense Licensee or any of its Affiliates is
also granting a license or other rights to any other Intellectual Property for
seed coating and seed treatment technology owned by or licensed to Licensee or
any of its Affiliates, in each case (1) and (2), for use in connection with the
practice of seed coating and seed treatment technology, and (iv) with the prior
written consent of Licensor, other Third Parties (each such Affiliate or Third
Party, a “Sublicensee”).

(b)    Each sublicense granted by a Licensee under the license granted to such
Licensee in Sections 2.1 through 2.4 shall be granted pursuant to an agreement
that (i) is subject to, and consistent with, the terms and conditions of this
Agreement and includes

 

15



--------------------------------------------------------------------------------

provisions at least as protective of Licensor and its Affiliates as the
provisions of this Agreement (except that such sublicense shall not be required
to provide rights for Licensor to audit Sublicensee in accordance with, and
subject to, Section 2.11 (1) if the sublicense is granted to an Affiliate or
(2) with respect to sublicenses of Licensed Know-How, Licensed Copyrights or
Business Software where the primary purpose of such arrangement with sublicensee
is not to grant access to such Licensed Know-How, Licensed Copyrights or
Business Software), (ii) to the extent with respect to Licensed Patents or AgCo
Licensed Standards and if Sublicensee is a Third Party, provides that Licensor
shall be an intended beneficiary thereunder with the right of direct enforcement
against the Sublicensee (including, for clarity, with respect to the audit
rights set forth in Section 2.11 to the extent applicable), and (iii) to the
extent with respect to Licensed Patents or AgCo Licensed Standards, is in
writing if the Sublicensee is a Third Party. For clarity, granting a sublicense
shall not relieve Licensee of any obligations hereunder and Licensee shall cause
each of its Sublicensees to comply, and shall remain responsible for its
Sublicensees’ compliance, with the terms hereof applicable to Licensee.

Section 2.7    Third Party Rights.

(a)    Notwithstanding anything to the contrary herein, the terms and conditions
of this Agreement (including the licenses granted under Sections 2.1 through
2.4) are subject to any and all rights of and obligations owed to any Third
Parties with respect to the Licensed IP under any Contracts existing as of the
Effective Date (or in the case of any Wrong Pockets Patents, existing as of or
prior to the date of the Wrong Pockets Notice) to which Licensor or any of its
Affiliates is a party or is otherwise bound, and to the extent that, as a result
of such rights or obligations, any license or other rights granted hereunder:
(i) may not be granted without the consent of or payment of a fee or other
consideration; or (ii) will cause Licensor or any of its Affiliates to be in
breach of any of its or their obligations to any Third Party, the applicable
licenses and other rights granted hereunder shall only be granted to the extent
such consent has been obtained or such fee or other consideration has been paid.
The Parties shall use commercially reasonable efforts to obtain any such
consents to the extent required to grant Licensee the rights granted hereunder;
provided that, (i) the foregoing shall not require the Parties to duplicate any
obligations undertaken under the Separation Agreement and (ii) notwithstanding
anything herein to the contrary, Licensor shall have no obligation to agree to
or make any payments or other concessions, except as mutually agreed in writing
between the Parties, or participate in any act or omission that will cause
Licensor to be in breach of its or their obligations to any Third Party.
Notwithstanding the foregoing, Licensee shall not be deemed in breach of this
Section 2.7(a) only if, and for such time, Licensee is not aware of such rights
of or obligations owed to such Third Party.

(b)    Notwithstanding anything to the contrary herein, Third Party Payments, if
any, with respect to the Licensed IP shall be Licensee’s sole responsibility.
Licensee shall pay the Third Party Payments directly to the applicable Third
Party; provided that if such Third Party does not permit Licensee to pay such
Third Party Payments to such Third Party directly (whether pursuant to the
applicable Contract or otherwise) after the Parties have used commercially
reasonable efforts to permit the Licensee to pay the Third Party directly, the
Parties shall cooperate in good faith to ensure that such Third Party Payments
are paid by Licensee to Licensor in a manner that ensures Licensor’s payment
thereof is in compliance with the obligations to the applicable Third Party.
Such cooperation shall include Licensee (i)

 

16



--------------------------------------------------------------------------------

preparing and providing Licensor with reasonably detailed written reports
reflecting calculation of the applicable Third Party Payments and any other
information required by the applicable Third Parties and (ii) paying Licensor
the applicable Third Party Payments by wire transfer of immediately available
funds to the bank account designated by Licensor in writing no less than ten
(10) days prior to the due date of such payment pursuant to the terms of the
applicable Contract. If either Party becomes aware of any Third Party Payments,
it shall reasonably promptly notify the other Party in writing, and
notwithstanding anything to the contrary in this Section 2.7(b), Licensee shall
not be deemed in breach of this Section 2.7(b) if, and for such time, Licensee
is not aware of the applicable Third Party Payments; provided that, upon
learning of such Third Party Payments, Licensee shall promptly pay such Third
Party Payments to the applicable Third Party directly (or such other Person as
reasonably directed by Licensor) to the extent such Third Party Payments are
past due.

(c)    Certain agreements subject to Subsections (a) and (b) hereof are set
forth on Schedule L hereto.

Section 2.8    No Use Outside Field. Each Party shall not, and shall cause its
Affiliates to not, as Licensee, exercise rights under any Licensed IP except to
the extent expressly licensed hereunder or expressly agreed upon in advance in
writing by Licensor.

Section 2.9    Reservation of Rights. Each Party reserves its and its
Affiliates’ rights in and to all Intellectual Property that is not expressly
licensed or otherwise granted hereunder. Without limiting the foregoing, this
Agreement and the licenses and rights granted herein do not, and shall not be
construed to, confer any rights upon either Party, its Affiliates, or its
Sublicensees by implication, estoppel, or otherwise as to any of the other
Party’s Intellectual Property (including, for clarity, any Excluded IP, except
to the extent expressly licensed under Section 2.3).

Section 2.10    Retention and Transfer of Licensed Know-How.

(a)    If AgCo or SpecCo (the “Requesting Party”) reasonably believes that any
Know-How Materials are in possession or control of the other Party (such Party,
the “Holding Party”) or any of its Affiliates and such Know-How Materials are
not in the possession or control of the Requesting Party or any of its
Affiliates, and the Requesting Party makes a request in writing during the two
(2) year period following the Effective Date that the Holding Party deliver the
Know-How Materials to the Requesting Party, the Holding Party shall review such
request and, to the extent in the possession or control of the Holding Party or
any of its Affiliates and, for purposes of Business Software only, is reasonably
accessible to the Holding Party for purposes of transfer to the Requesting Party
(provided that, subject to the below provisos, such accessibility shall not take
into account whether such Business Software is integrated with other Software),
deliver the Know-How Materials to the Requesting Party as promptly as reasonably
practicable and in any event within thirty (30) Business Days of receiving such
request from the Requesting Party; provided that, the Holding Party shall notify
the Requesting Party within such thirty (30) Business Day period if it
reasonably believes that such request requires a longer period of review to
determine if the request concerns SpecCo Licensed Know-How, AgCo Licensed
Know-How, SpecCo Licensed Copyrights, AgCo Licensed Copyrights, AgCo Licensed
Standards or Business Software (as applicable) or to locate

 

17



--------------------------------------------------------------------------------

the applicable Know-How Materials, and the Holding Party shall take all
reasonable steps to review and provide such Know-How Materials (as applicable)
within an additional sixty (60) days of expiration of such initial thirty
(30) Business Day period; provided, further, with respect to any Business
Software requested by a Requesting Party hereunder that is integrated with other
Software, the Parties shall discuss in good faith a reasonable deadline in lieu
of the foregoing timing for delivering any such Business Software to the
Requesting Party, and the Requesting Party agrees that it shall bear all
reasonable out-of-pocket costs and expenses of preparing such Software for
delivery subject to the Requesting Party’s advance approval of such costs;
provided, further, to the extent the request does not constitute SpecCo Licensed
Know-How, SpecCo Licensed Copyrights or Business Software (if the Requesting
Party is AgCo) or AgCo Licensed Know-How, AgCo Licensed Copyrights, AgCo
Licensed Standards, or Business Software (if the Requesting Party is SpecCo),
the Holding Party shall not be required to deliver such Know-How Materials to
the Requesting Party, but shall provide the Requesting Party with an explanation
in reasonable detail of the basis of such determination and shall make itself
and its relevant Affiliates available to discuss in good faith with the
Requesting Party.

(b)    For clarity, and notwithstanding anything to the contrary, in no event
shall Licensor or its Affiliates be required hereunder to provide any written,
electronic, computerized, digital or other tangible or intangible media to the
extent comprising, containing, reflecting or embodying any SpecCo Licensed
Know-How, AgCo Licensed Know-How, SpecCo Licensed Copyrights, AgCo Licensed
Copyrights, AgCo Licensed Standards, or Business Software to Licensee, that has
already been provided to, or is in the possession of, Licensee or its
Affiliates. For the avoidance of doubt, nothing in this Agreement shall be
interpreted as requiring that Licensor or any of its Affiliates transfer or
grant access to tangible biological material to Licensee or any of its
Affiliates.

Section 2.11    Audit. Not more than once per year, or at any time a Party has a
reasonable, good faith belief that the other Party has materially breached this
Agreement, or (to the extent with respect to this Agreement) the Umbrella
Secrecy Agreement, and provides written notice to such other Party as well as
detailed documentation or other evidence of such alleged breach, upon thirty
(30) days’ advance written notice, such first Party may cause an independent
Third Party auditor that is reasonably acceptable to the audited Party and
subject to written confidentiality obligations that are reasonably acceptable to
the audited Party to audit, during regular business hours and in a manner that
complies with the reasonable building and security requirements of the audited
Party and its Affiliates, the books, records and facilities of such audited
Party and its Affiliates to the extent reasonably necessary to determine such
audited Party’s and its Affiliates’ compliance with this Agreement or (to the
extent with respect to this Agreement) the Umbrella Secrecy Agreement. Any audit
conducted under this Section 2.11 shall not interfere unreasonably with the
operations of such audited Party or any of its Affiliates. The Party requesting
the audit shall pay the costs of conducting such audit; provided that if such
audit reveals a material breach of this Agreement or (to the extent with respect
to this Agreement), the Umbrella Secrecy Agreement, the audited Party shall pay
all such costs. Upon conclusion of the audit, the Third Party auditor shall
furnish to both Parties a report stating only its findings during such audit as
to whether or not the audited Party is in compliance with this Agreement, and if
such audit has revealed a breach, shall include no more information than is
reasonably necessary to provide the basis for such finding. All information
learned or obtained from such audit shall be deemed Confidential Information for
purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section, the audited Party may
require that the Third Party conducting the audit pursuant to this Section 2.11
be accompanied by the audited Party’s (and in the case of an audit of its
Affiliates or Sublicensees, its Affiliate’s or its Sublicensee’s, respectively)
representatives at all times during such audit. For clarity, Licensee shall
cause its Affiliates that are Sublicensees to comply with this Section 2.11.

ARTICLE III

OWNERSHIP

Section 3.1    Ownership. As between the Parties (including their respective
Affiliates), (a) AgCo acknowledges and agrees that SpecCo and its Affiliates own
the SpecCo Licensed IP, the SpecCo Licensed Standards, and the Business Software
licensed to AgCo under Section 2.4, (b) SpecCo acknowledges and agrees that AgCo
and its Affiliates own the AgCo Licensed IP, the AgCo Licensed Standards, and
the Business Software licensed to SpecCo under Section 2.4, and (c) each Party
acknowledges and agrees that (i) except to the extent expressly provided herein,
neither Party, nor its Affiliates or its Sublicensees, will acquire any
ownership rights in the Licensed IP licensed to such Party hereunder, and
(ii) such Party shall not, and shall cause its Affiliates and its Sublicensees
to not, represent or make any claim that they have ownership of any right, title
or interest in any such Licensed IP. To the extent that a Party, its Affiliates
or its Sublicensees (as applicable) is assigned or otherwise obtains ownership
of any right, title or interest in or to any Licensed IP in contravention of
this Section 3.1, such Party hereby assigns, and shall cause its Affiliates and
Sublicensees (as applicable) to assign, to the other Party (or to such Affiliate
or Third Party designated by such other Party in writing) all such right, title
and interest.

ARTICLE IV

PROSECUTION AND MAINTENANCE

Section 4.1    Responsibility and Cooperation.

(a)    Subject to Section 4.1(b), as between the Parties, Licensor shall have
sole responsibility (but not the obligation) for filing, prosecuting and
maintaining all Patents within the Licensed IP with respect to which such
Licensor or any of its Affiliates is granting a license to Licensee hereunder.
Licensor shall be solely responsible for all costs and expenses incurred in
connection with such filing, prosecution and maintenance.

(b)    If, during the Term, Licensor decides to abandon, or otherwise allow to
lapse, any issued AgCo Licensed Patent (if AgCo is the Licensor) or SpecCo
Licensed Patent (if SpecCo is the Licensor) or published application therefor
(the “First Abandoned Patent”), and substantially simultaneously decides to
abandon, or otherwise allow to lapse all foreign equivalents thereof and all
other Patents that claim priority to such First Abandoned Patent in all
jurisdictions in which such Patents are registered or applied-for (the
“Abandoned Patent Family”), Licensor shall use commercially reasonable efforts
to notify Licensee of such decision at least thirty (30) days prior to any
deadline for taking action to avoid abandonment (or other loss of rights) of
such First Abandoned Patent. Upon receipt of such notice, Licensee shall have
the right to elect to assume responsibility for prosecution and maintenance of
any or all Patents in such Abandoned Patent Family (the “Assumed Patents”)
solely by providing Licensor with

 

19



--------------------------------------------------------------------------------

written notice of such election within thirty (30) days (or such shorter period
requested where the final deadline is in less than thirty (30) days) following
such notice from Licensor, and Licensor shall either: (i) withdraw its decision
to abandon and continue prosecuting or maintaining the Assumed Patents at its
expense; or (ii) assign, and hereby does assign, its entire right, title, and
interest in all Assumed Patents to Licensee at Licensee’s sole cost and expense
(provided that, for clarity, Licensee shall not be required to pay any
additional consideration to Licensor in exchange for such assignment, but shall
be required to reimburse Licensor for its out-of-pocket costs and expenses
incurred in connection with assigning such Patents); provided that, Licensor
shall not be in breach of the foregoing if Licensor uses commercially reasonable
efforts to notify Licensee of its decision to abandon (or otherwise lose rights)
but inadvertently and in good faith fails to so notify Licensee. In the event
that Licensor assigns any Assumed Patents to Licensee in accordance with the
foregoing clause (ii), such Patents shall no longer be (i) if the Licensor is
AgCo, AgCo Licensed Patents and instead shall be SpecCo Licensed Patents, for
which the AgCo Field shall be all fields of use, or (ii) if the Licensor is
SpecCo, SpecCo Licensed Patents and instead shall be AgCo Licensed Patents, for
which the SpecCo Field shall be all fields of use. Notwithstanding anything to
the contrary herein, in the event that any Licensed Patent is assigned to
Licensee pursuant to this (b), such Licensed Patent shall be subject to the
terms and conditions of any licenses and other rights granted by or on behalf of
Licensor or any of its Affiliates with respect to such Licensed Patent prior to
the date of such assignment (to the extent that such terms and conditions do not
conflict with any of the terms hereof), and unless otherwise agreed in writing,
the assignee Party may abandon such Patent without notice or obligation of
assignment to the other Party.

(c)    For clarity, Licensor’s obligations under Section 4.1(b) do not apply to
the (i) filing or validating of any national or regional applications based on
any international or regional Patent applications or filings (including any PCT
or EPO applications) whether or not designated under such applications or
filings, (ii) filing of any Patent application, including the filing of any
divisional, continuation or continuation-in-part application, or
(iii) maintaining or prosecuting of any unpublished Patent applications. If any
Licensed Patent subject to this Section 4.1 is subject to the terms of any
Contract existing as of the Effective Date to which the Licensor or any of its
Affiliates is a party or otherwise bound whereby a Third Party has the right to
elect to assume responsibility for prosecution or maintenance of, or request
assignment of, such Licensed Patent, and such Third Party elects not to exercise
all such rights in such Licensed Patent, such Licensed Patent shall become
subject to the terms of Section 4.1(b), except if Licensor’s grant of such
rights to Licensee, or Licensee’s exercise of such rights, would breach any
contractual rights or obligations owed to such Third Party or any of its
Affiliates.

Section 4.2    No Additional Obligations. For clarity, this Agreement shall not
obligate either Party to disclose to the other Party, or maintain, register,
monitor, prosecute, pay for or offer to pay for (including by offering
remuneration to any inventors), defend, enforce or otherwise manage any
Intellectual Property, except to the extent expressly set forth herein.

Section 4.3    Third Party Agreements. For clarity, and notwithstanding anything
to the contrary in this Article IV, the Parties’ rights and obligations set
forth in this Article IV shall be subject to the terms of any Contracts existing
as of the Effective Date to which the Licensor or any of its Affiliates is a
party or otherwise bound, subject to the requirements for Licensor to notify
Licensee pursuant to Section 2.7.

 

20



--------------------------------------------------------------------------------

ARTICLE V

ENFORCEMENT

Section 5.1    Defense and Enforcement.

(a)    Licensor’s Right. Subject to the remainder of this Section 5.1, as
between the Parties, Licensor shall have the sole right, but not the obligation,
at its own cost and expense, to control enforcement or defense against any Third
Party Infringement of the Licensed IP under which Licensor is granting a license
to Licensee hereunder (including by bringing an Action or entering into
settlement discussions).

(b)    Licensee’s Rights. In the case of any Third Party Infringement, Licensee
may request (which request Licensor may deny if Licensor reasonably determines
that such Licensed IP should not be enforced or defended, and discusses its
reasoning therefor with Licensee) that Licensor enforce or defend (as
applicable) such Licensed IP (including by bringing an Action or entering into
settlement discussions), and if such request is granted, such enforcement or
defense (as applicable) shall be controlled by Licensor at Licensee’s sole cost
and expense; provided that Licensee must approve in writing of all such costs
and expenses in advance, and Licensor shall have no obligation to enforce or
defend (as applicable) such Licensed IP in the event that Licensee does not
approve of such costs and expenses in any material respect.

(c)    Cooperation. If Licensor brings an Action with respect to any Third Party
Infringement or enters into settlement discussions with respect thereto,
Licensee shall provide reasonable assistance in connection therewith, at
Licensor’s request and Licensee shall be reimbursed for its reasonable
out-of-pocket costs and expenses incurred in connection therewith. Licensor
shall keep Licensee regularly informed of the status and progress of such
enforcement or defense, as applicable, and shall reasonably consider Licensee’s
comments in connection with any Action or settlement discussions with respect
thereto. Notwithstanding anything to the contrary herein, Licensee may, at its
sole discretion and cost and expense, join as a party to any such Action;
provided that, if necessary for standing purposes, Licensee shall join such
Action upon Licensor’s reasonable request and Licensor shall reimburse
Licensee’s reasonable out-of-pocket costs and expenses incurred in connection
therewith. Licensee shall have the right to be represented by counsel (which
shall act in an advisory capacity only, except for matters solely directed to
Licensee) of its own choice in any such Action at its own cost and expense
(subject to reimbursement of Licensee’s costs and expenses as described in, and
subject to, the immediately preceding sentence). Notwithstanding the foregoing,
in the event of enforcement or defense in accordance with Section 5.1(b),
Licensee shall be solely responsible for all costs and expenses incurred
pursuant to this Section 5.1(c).

(d)    Settlements. Notwithstanding anything to the contrary herein, Licensor
shall not, without the prior written consent (not to be unreasonably withheld,
conditioned or delayed) of Licensee, settle any Third Party Infringement with
respect to any Licensed IP if doing so would give rise to liability or any other
obligations of Licensee, its Affiliates or its Sublicensees for which Licensor
is unwilling or unable to, or otherwise does not, provide full indemnification.

 

21



--------------------------------------------------------------------------------

(e)    Recoveries. Any and all amounts recovered by Licensor in any Action
regarding a Third Party Infringement or settlement with respect thereto shall,
unless otherwise agreed (including in an agreement in connection with obtaining
consent to settlement), be allocated first to reimburse Licensor’s out-of-pocket
costs and expenses incurred in connection with such Action or settlement
(including its obligations to Licensee pursuant to Section 5.1(c)) and next to
the Licensee’s out-of-pocket costs and expenses incurred in connection with such
Action or settlement (including, as applicable, in accordance with
Section 5.1(b) and 5.1(c)). Any and all remaining amounts recovered shall be
retained by Licensor.

(f)    Interferences, etc. Notwithstanding anything to the contrary in Article
IV or this Article V, in the event that any Third Party allegations of
invalidity or unenforceability of any Patents included in the Licensed IP
licensed to Licensee hereunder arise in an opposition, interference, reissue
proceeding, reexamination or other patent office proceeding, Article IV shall
govern the Parties’ rights and obligations with respect thereto.

Section 5.2    Third Party Agreements. For clarity, and notwithstanding anything
to the contrary in this Article V, the Parties’ rights and obligations set forth
in this Article V shall be subject to the terms of any Contracts existing as of
the Effective Date to which the Licensor or any of its Affiliates is a party or
otherwise bound, subject to the requirements for Licensor to notify Licensee
pursuant to Section 2.7.

ARTICLE VI

INDEMNIFICATION

Section 6.1    Indemnification.

(a)    Each Party (the “Indemnifying Party”) agrees to indemnify, release,
defend and hold harmless the other Party and its Affiliates and its and their
directors, officers, agents, and successors (each, an “Indemnitee” and
collectively, the “Indemnitees”) from and against any and all Indemnifiable
Losses incurred or suffered by any of the Indemnitees, to the extent arising out
of, relating to or resulting from (a) breach by the Indemnifying Party of this
Agreement; (b) if the Indemnifying Party is the Licensee, use of the Licensed IP
hereunder by or on behalf of such Party or its Sublicensees; and (c) if the
Indemnifying Party is the Licensor, breach by or on behalf of Licensee, its
Affiliates or its Sublicensees of any contractual rights of or contractual
obligations owed to any Third Parties with respect to the Licensed IP; provided
that, prior to such breach, Licensor or any of its Affiliates is aware, and
Licensee and its Affiliates are not aware, of such contractual rights or
obligations, in each case (in respect of the foregoing subsections (a) through
(c)), except to the extent that such Indemnifiable Losses (i) are subject to
indemnification by the other Party pursuant to this Section 6.1 or (ii) arise
out of fraud, bad faith, gross negligence or willful misconduct of the other
Party or its Affiliates.

(b)    Except for the entitlement to specific performance or other equitable
remedy, each solely as contemplated by Section 10.12, the remedies provided in
this Section 6.1 shall be deemed the sole and exclusive remedies of the Parties
with respect to the subject matter

 

22



--------------------------------------------------------------------------------

of this Agreement, and the Parties each hereby waive to the extent permitted by
applicable Law any other remedy to which they or any of their respective
Indemnitees are entitled to hereunder at law or in equity with respect thereto.

Section 6.2    Indemnification Procedures. The indemnification procedures set
forth in Sections 8.5 through 8.10 of the Separation Agreement shall apply to
the matters indemnified hereunder, mutatis mutandis.

Section 6.3    Disclaimer of Representations and Warranties. EACH PARTY HEREBY
ACKNOWLEDGES THAT, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THE SEPARATION
AGREEMENT OR IN ANY OF THE OTHER ANCILLARY AGREEMENTS, EACH OF AGCO (ON BEHALF
OF ITSELF AND EACH MEMBER OF THE AGCO GROUP) AND SPECCO (ON BEHALF OF ITSELF AND
EACH MEMBER OF THE SPECCO GROUP) UNDERSTANDS AND AGREES THAT NEITHER PARTY IS
REPRESENTING OR WARRANTING IN ANY WAY UNDER THIS AGREEMENT (INCLUDING WITH
RESPECT TO ANY CONSENTS REQUIRED IN CONNECTION HEREWITH, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, VALIDITY, ENFORCEABILITY OR
SCOPE OF THE LICENSED IP) AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES. EXCEPT AS MAY EXPRESSLY BE SET FORTH IN THE
SEPARATION AGREEMENT OR IN ANY OTHER ANCILLARY AGREEMENT, ALL LICENSED IP IS
BEING LICENSED ON AN “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” BASIS.

Section 6.4    Limitation on Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT (INCLUDING THIS ARTICLE VI), EXCEPT WITH RESPECT TO
BREACHES OF ARTICLE VII, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ITS
AFFILIATES, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY) OR OTHERWISE, AT LAW OR IN EQUITY, AND “LOSSES” SHALL NOT INCLUDE ANY
AMOUNTS FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES; PROVIDED
THAT NOTHING HEREIN SHALL PREVENT ANY INDEMNITEE FROM BEING INDEMNIFIED PURSUANT
TO THIS ARTICLE VI FOR ALL COMPONENTS OF AWARDS AGAINST THEM IN ANY THIRD PARTY
CLAIM.

ARTICLE VII

CONFIDENTIALITY

Section 7.1    Disclosure and Use Restrictions. The Parties acknowledge and
agree that the Umbrella Secrecy Agreement is hereby incorporated into this
Agreement, and shall apply to the transactions contemplated by this Agreement,
mutatis mutandis. For the avoidance of doubt, Licensee’s material breach of the
Umbrella Secrecy Agreement with respect to Confidential Information shall
constitute a material breach of this Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

TERM

Section 8.1    Term. The terms of the licenses and other grants of rights (and
related obligations) under this Agreement (the “Term”) shall remain in effect
(a) to the extent with respect to the Licensed Patents and Licensed Copyrights,
on a Licensed Patent-by-Licensed Patent and Licensed Copyright-by-Licensed
Copyright basis, until expiration, invalidation or abandonment of such Licensed
Patent or Licensed Copyright (as applicable), (b) to the extent with respect to
any Licensed Know-How, until such Licensed Know-How no longer constitutes
Confidential Information; provided that, after expiration of the Term with
respect to any Licensed Know-How, the licenses granted hereunder to such
Know-How shall survive such expiration in perpetuity, and (c) with respect to
Business Software and Licensed Standards, in perpetuity.

Section 8.2    Effect of Termination.

(a)    Accrued Rights. Expiration of this Agreement, in part or in its entirety,
shall be without prejudice to any rights which shall have accrued to the benefit
of either Party prior to such expiration.

(b)    Survival. The following provisions of this Agreement, together with all
other provisions of this Agreement that expressly specify that they survive,
shall survive expiration of this Agreement, in part or in its entirety: Articles
I, III, VI, VII, IX and X and this Section 8.2.

ARTICLE IX

DISPUTE RESOLUTION

Section 9.1    Negotiation and Arbitration. In the event of a controversy,
dispute or Action between the Parties arising out of, in connection with, or in
relation to this Agreement or any of the transactions contemplated hereby,
including with respect to the interpretation, performance, nonperformance,
validity or breach thereof, and including any Action based on contract, tort,
statute or constitution, including the arbitrability of such controversy,
dispute or Action, the procedures as set forth in Article X of the Separation
Agreement shall apply, mutatis mutandis.

ARTICLE X

MISCELLANEOUS

Section 10.1    Complete Agreement; Construction. This Agreement, including the
Exhibits and Schedules, together with the Separation Agreement, the Umbrella
Secrecy Agreement, other Ancillary Agreements and, solely to the extent and for
the limited purpose of effecting the Internal Reorganization, the Conveyancing
and Assumption Instruments, shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments, course of dealings and writings with respect
to such subject matter. In the event of any inconsistency between this Agreement
and any Exhibit or Schedule hereto, the Exhibit or Schedule shall prevail. In
the event and to the extent that there shall be a conflict between the
provisions of this Agreement and the provisions

 

24



--------------------------------------------------------------------------------

of the Separation Agreement, the terms and conditions of this Agreement shall
control (except as expressly set forth in Section 12.1 of the Separation
Agreement). In the event of any inconsistency between this Agreement and the
provisions of (i) any Conveyancing and Assumption Instrument or (ii) that
certain Intercompany License Agreement – IB, entered into as of April 30, 2019
by and between Pioneer Hi-Bred International, Inc., E.I. du Pont de Nemours and
Company, PM Taiwan, Inc., DuPont US Holding, LLC, and DuPont Industrial
Biosciences USA, LLC, the terms and conditions of this Agreement shall control.

Section 10.2    Assignment.

(a)    Neither this Agreement nor any of the rights, interests or obligations of
a Party under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by such Party without the prior written consent
of the other Party (which consent may be granted or withheld in such other
Party’s sole discretion); provided however, that such first Party (i) may
assign, in whole or in part, by operation of law or otherwise, any of the
foregoing to one or more of its Affiliates and (ii) may assign, in whole or in
part, by operation of law or otherwise, any of the foregoing to the successor to
all or a portion of the business or assets to which this Agreement relates;
provided that, (x) the assigning Party shall promptly notify the non-assigning
Party in writing of any assignments it makes under Section 10.2(a)(ii) and
(y) in either case of (i) or (ii), the party to whom this Agreement is assigned
shall agree in writing to be bound by the terms of this Agreement as if named as
a “Party” hereto with respect to all or such portion of this Agreement so
assigned.

(b)    Any assignment or other disposition in violation of this Section 10.2
shall be void. No assignment shall relieve the assigning Party of any of its
obligations under this Agreement that accrued prior to such assignment unless
agreed to by the non-assigning Party.

Section 10.3    Counterparts. This Agreement may be executed and delivered
(including by facsimile or other means of electronic transmission, such as by
electronic mail in “pdf” form) in more than one counterpart, all of which shall
be considered one and the same agreement, each of which when executed shall be
deemed to be an original, and shall become effective when one or more such
counterparts have been signed by each of the Parties and delivered to each of
the Parties.

Section 10.4    Notices. All notices and other communications to be given to any
Party under this Agreement shall be sufficiently given for all purposes
hereunder if in writing and delivered by hand, courier or overnight delivery
service, or five (5) days after being mailed by certified or registered mail,
return receipt requested, with appropriate postage prepaid, or electronically
mailed (with a response confirming receipt), and shall be directed to the
address set forth below (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 10.4):

 

To AgCo:

Corteva, Inc.

c/o Corteva, Inc.

974 Centre Road, Building 735

Wilmington, DE 19805 Attn:    General Counsel Email:   
cornel.b.fuerer@corteva.com

 

25



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to: Skadden, Arps, Slate,
Meagher & Flom LLP Four Times Square New York, NY 10036 Attention:    Brandon
Van Dyke, Esq. Email:    Brandon.VanDyke@skadden.com Facsimile:    (917)
777-3743 To SpecCo:

DowDuPont, Inc.

c/o DuPont de Nemours, Inc.

974 Centre Road, Building 730

Wilmington, DE 19805 Attn: General Counsel Email: Erik.T.Hoover@dupont.com with
a copy (which shall not constitute notice) to: Skadden, Arps, Slate, Meagher &
Flom LLP Four Times Square New York, NY 10036 Attention:    Brandon Van Dyke,
Esq. Email:    Brandon.VanDyke@skadden.com Facsimile:    (917) 777-3743

Section 10.5    Waivers. Any provision of this Agreement may be waived, if and
only if, such waiver is in writing and signed by the Party against whom the
waiver is to be effective. Notwithstanding the foregoing, no failure to exercise
and no delay in exercising, on the part of any Party, any right, remedy, power
or privilege hereunder shall operate as a waiver hereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. Any consent required or permitted to be given by any Party
to any other Party under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party (and
the members of its Group).

Section 10.6    Amendments. This Agreement may not be modified or amended except
by an agreement in writing signed by each of the Parties.

 

26



--------------------------------------------------------------------------------

Section 10.7    Affiliates. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Affiliate of such Party.

Section 10.8    Third Party Beneficiaries. Except as provided in Article VI
relating to Indemnitees, this Agreement is solely for the benefit of, and is
only enforceable by, the Parties and their permitted successors and assigns and
should not be deemed to confer upon Third Parties any remedy, benefit, claim,
liability, reimbursement, claim of Action or other right of any nature
whatsoever, in excess of those existing without reference to this Agreement.

Section 10.9    Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 10.10    Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

Section 10.11    Governing Law. This Agreement and any dispute arising out of,
in connection with or relating to this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, without giving
effect to the conflicts of laws principles thereof.

Section 10.12    Specific Performance. The Parties acknowledge and agree that
irreparable harm would occur in the event that the Parties do not perform any
provision of this Agreement in accordance with its specific terms or otherwise
breach this Agreement and the remedies at law for any breach or threatened
breach of this Agreement, including monetary damages, are inadequate
compensation for any such non-performance or breach. Accordingly, in the event
of any actual or threatened default in or breach of, any of the terms,
conditions and provisions of this Agreement, the Parties agree that the Party or
Parties to this Agreement who are or are to be thereby aggrieved shall, subject
and pursuant to the terms of this Article X (including for the avoidance of
doubt, after compliance with all notice and negotiation provisions herein), have
the right to specific performance and injunctive or other equitable relief of
its or their rights under this Agreement in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative. The Parties agree that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived, and that
any requirements for the securing or posting of any bond with such remedy are
hereby waived.

Section 10.13    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions, the economic effect of which comes as close as possible
to that of the invalid, illegal or unenforceable provisions.

 

27



--------------------------------------------------------------------------------

Section 10.14    No Duplication; No Double Recovery. Nothing in this Agreement
is intended to confer to or impose upon any Party a duplicative right,
entitlement, obligation or recovery with respect to any matter arising out of
the same facts and circumstances.

Section 10.15    Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by a Licensor are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code regardless of the form or type of intellectual property
under or to which such rights and licenses are granted and regardless of whether
the intellectual property is registered in or otherwise recognized by or
applicable to the United States of America or any other country or jurisdiction.
The Parties agree that each Licensee will retain and may fully exercise all of
their rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Party under the United States Bankruptcy Code, the Party hereto
that is not a party to such proceeding will be entitled to a complete duplicate
of (or complete access to, as appropriate) any such intellectual property and
all embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, will be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefore, unless the Party subject to such proceeding continues
to perform all of its obligations under this Agreement or (b) if not delivered
under clause (a) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefore by
the non-subject Party.

* * * * *

[End of page left intentionally blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

SPECIALTY PRODUCTS N&H, INC.     PM TAIWAN, INC.

             /s/ Michael P. Heffernan

   

             /s/ Michael P. Heffernan

Name:

Title:

 

Michael P. Heffernan

President

   

Name:

Title:

 

Michael P. Heffernan

President

DUPONT ELECTRONICS, INC.     DUPONT SAFETY & CONSTRUCTION, INC.

             /s/ Michael P. Heffernan

   

             /s/ Michael P. Heffernan

Name:

Title:

 

Michael P. Heffernan

President

   

Name:

Title:

 

Michael P. Heffernan

President

DUPONT POLYMERS, INC.     DUPONT US HOLDING LLC

             /s/ Michael P. Heffernan

   

             /s/ Michael P. Heffernan

Name:

Title:

 

Michael P. Heffernan

President

   

Name:

Title:

 

Michael P. Heffernan

President

DUPONT INDUSTRIAL BIOSCIENCES USA, LLC     DOWDUPONT INC.

             /s/ Jessica Sinnott

   

             /s/ Erik T. Hoover

Name:

Title:

 

Jessica Sinnott

Associate General Counsel – IP

   

Name:

Title:

 

Erik T. Hoover

General Counsel & Secretary



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

CORTEVA, INC.     PIONEER HI-BRED INTERNATIONAL, INC.

             /s/ Cornel B. Fuerer

   

             /s/ Cornel B. Fuerer

Name:   Cornel B. Fuerer     Name:   Cornel B. Fuerer Title:   General Counsel &
Secretary     Title:   General Counsel & Secretary E.I. DU PONT DE NEMOURS AND
COMPANY      

             /s/ Cornel B. Fuerer

      Name:   Cornel B. Fuerer       Title:   General Counsel & Secretary      